Citation Nr: 1018581	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  04-25 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus 
type-II, to include as due to herbicide exposure.

3.  Entitlement to service connection for an acquired 
psychiatric disability, other than PTSD, to include dysthymic 
disorder and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The matter was previously before the Board in February 
2007, when these issues remaining on appeal were remanded for 
additional development.

The Board's February 2007 remand of this issue directed that 
certain notice and development be accomplished, including 
obtaining medical records, attempting verification of in-
service stressors, and providing VA examinations.  The Board 
finds that the directed actions have been completed with 
substantial compliance with the remand directions; this 
includes the addition to the claims-file of a February 2007 
report containing the findings of the Dr. Lees sought by the 
February 2007 Board remand.

The Board notes that the February 2007 Board action included 
a remand of the additional issue of entitlement to service 
connection for a disease of the stomach.  (The claim of 
entitlement to service connection for bilateral hearing loss 
was granted in the February 2007 Board decision.)  In an RO 
rating decision dated in September 2009, the Veteran was 
granted entitlement to service connection for 
gastroesophageal reflux disease, a full grant of the benefit 
sought in that issue on appeal.  That issue is therefore no 
longer in appellate status.

The evidence of record reflects that although the Veteran 
raised a claim of entitlement for service connection for PTSD 
specifically, he appears to be currently diagnosed with other 
acquired psychiatric disabilities (such a dysthymic disorder 
and/or generalized anxiety disorder).  The Court of Appeals 
for Veterans Claims (Court) recently found that the use of 
'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) 
indicates that a single claim can encompass more than one 
condition and that an appellant can reasonably expect that 
alternative current conditions within the scope of the filed 
claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).

As the Veteran's other indicated possible acquired 
psychiatric disabilities are associated with the same 
symptoms for which he seeks benefits for PTSD, the Board 
believes that the issue of entitlement to service connection 
for an acquired psychiatric disorder other than PTSD, to 
specifically include dysthymic disorder and general anxiety 
disorder, is encompassed within the scope of the Veteran's 
claim on appeal.  However, the issue of entitlement to 
service connection for PTSD involves somewhat different 
elements of development in this case than the issue of 
entitlement to service connection for anxiety disorder.  
Final appellate review for the original claim of entitlement 
to service connection for PTSD is currently appropriate 
without further delay, while additional action is required 
prior to final appellate review of the claim of entitlement 
to service connection for a psychiatric disorder other than 
PTSD.  Therefore, the Board has set out these issues 
separately in this case, as reflected above.

Finally, the Board also notes that the Veteran has recently 
submitted VA treatment records from June 2009 with his own 
notes emphasizing sections he believes support his claims.  
These copies were received at the Board more recently than 
the last supplemental statement of the case was issued by the 
RO/AMC, and the Veteran did not express whether he wished to 
have the records considered at the RO level prior to final 
Board adjudication.  However, the Board finds that these 
documents are essentially duplicative of information already 
of record.  In their most pertinent content, regarding his 
diabetes claim on appeal, these records show that an 
optometrist refers to the Veteran as a diabetic and listed 
diabetes mellitus among the impressions during an 
unremarkable diabetic monitoring examination of his eyes.  
Similarly, there is a June 2009 VA treatment record showing a 
physician's comment: "Everything is normal, diabetes well 
controlled;" this record does not appear to contain any 
medical confirmation or clinical evidence of a diabetic 
pathology.

As discussed in the Board's prior February 2007 remand, it 
has already been well established that the Veteran is 
monitored for glucose-related concerns that have been 
referred to as 'diabetes' in various medical records.  
However, the decisive question in the Veteran's claim on 
appeal is whether any clinical testing results meet the 
specific medical criteria for confirming that diagnosis.  The 
Board's February 2007 remand observed the confusion in the 
claims-file between the various references to 'diabetes' in 
the medical records versus the evidence indicating that 
specific testing did not support a diagnosis of diabetes; the 
remand directed a new VA examination to clarify the matter.  
At present, the Board finds that the submission of new 
medical records containing more similar references to the 
Veteran's alleged diabetes, without clinical evidence 
addressing whether diabetes is confirmable, is essentially 
duplicative of the evidence already previously of record 
showing similar such references which prompted the Board's 
February 2007 remand for additional development.  The 
development directed in the February 2007 remand addressed 
the conflict of indications with a clear probative medical 
explanation, and the newly submitted records do not now 
change the nature of the evidentiary picture in any 
substantive manner.  Therefore, the Board finds that there is 
no prejudice to the Veteran in proceeding with appellate 
review, no remand is required for RO-level consideration of 
this duplicative information, and no useful purpose would be 
served by further delay for a remand at this time.

The issue of entitlement to service connection for an 
acquired psychiatric disability, other than PTSD, to include 
dysthymic disorder and generalized anxiety disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not currently have a confirmed diagnosis 
of PTSD.

2.  The Veteran does not currently have diabetes mellitus.




CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
4.125(a) (2009).

2.  Diabetes mellitus was not incurred in or aggravated by 
the Veteran's active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in February 
2007, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, this letter advised the Veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO-level readjudication of the issues 
currently on appeal, as evidenced by the September 2009 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that the February 2007 VCAA letter contains 
adequate additional notice specific to claims of entitlement 
to service connection for PTSD.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the effectively timely February 2007 VCAA 
letter provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this letter 
explained how VA determines disability ratings and effective 
dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim- the burden 
of proving harmful error must rest with the party raising the 
issue; the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-
service, and post-service (including VA), have been obtained.  
The Veteran has been afforded VA examinations pertinent to 
the claims decided below; probative VA examination reports 
are of record, dated in March 2008 (diabetes) and May 2008 
(PTSD).  The Board finds that the VA examination reports now 
of record contain sufficient findings and discussion of the 
pertinent diagnostic questions to provide probative medical 
evidence adequate to address the claims advanced by the 
appellant.  The opinions obtained following the Board's 
remand present probative evidence informed by interview and 
clinical inspection of the Veteran together with review of 
the claims file.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

This case involves the Veteran's claims that he suffers from 
certain disabilities which are causally related to his 
military service.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including psychoses and 
diabetes, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.



PTSD

The Veteran is claiming entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
question of whether the veteran engaged in combat, the phrase 
'engaged in combat with the enemy,' as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).

Preliminarily, the Board notes that development of the 
evidence during the course of this appeal has allowed the RO 
to sufficiently verify that the Veteran participated in some 
manner of combat for the purposes of this appeal; the Veteran 
contends that certain events involving some manner of combat 
during service have caused his claimed PTSD.  The RO has now 
conceded the occurrence of combat participation, as most 
recently confirmed in the September 2009 supplemental 
statement of the case, and the Board likewise considers the 
Veteran's claimed participation in combat to have been 
verified as having occurred.

However, the Board must determine whether or not the Veteran 
has been properly diagnosed with PTSD conforming to the DSM-
IV criteria, and whether the Veteran currently suffers from 
PTSD.  The Board briefly notes that there is no suggestion of 
PTSD being diagnosed during service, nor does the Veteran 
contend otherwise.  The record reflects that the Veteran has 
been diagnosed with psychiatric diagnoses other than PTSD, 
and that the Veteran has treatment records associated with 
psychiatric therapy and treatment.  Some VA treatment reports 
refer to suspicions, concerns, or potential impressions of 
PTSD among his psychiatric diagnoses; however, none of the 
competent medical evidence shows that the Veteran has been 
found to meet the DSM- IV criteria for a confirmed diagnosis 
of PTSD.

The Board observes that a February 2007 VA outpatient therapy 
record (in an addendum) states that the treatment provider 
explained to the Veteran that "'features of PTSD' does not 
mean someone meets full criteria for PTSD."  Significantly, 
this statement was made by the same doctor that the Veteran 
has previously identified as supporting his claim and whose 
pertinent VA treatment records the Board sought ensure were 
in the claims file in its February 2007 remand.  Reports from 
this doctor are now of record and the Board finds that they 
do not show a DSM-IV diagnosis of PTSD.

The most significantly probative evidence on this question is 
the May 2008 VA examination report which was authored in 
connection with a competent psychiatric evaluation of the 
Veteran for the specific purpose of assessing whether a PTSD 
diagnosis conforming with the DSM-IV is appropriate.  This 
May 2008 VA examination report is highly probative in that 
the psychiatric expert reviewed the claims file, interviewed 
the Veteran, and thoroughly reports pertinent findings in 
detail.  The May 2008 VA examination report provides 
diagnoses of dysthymic disorder and alcohol dependence; the 
examiner found that the Veteran does not have a pathology 
meeting the DSM-IV criteria for PTSD.

Of primary importance, however, is the May 2008 examiner's 
express conclusion that the Veteran does not meet the 
criteria for a diagnosis of PTSD under the DSM-IV criteria.  
The examiner explained that the Veteran does not meet 'DSM-IV 
criterion A' for exposure to a traumatic stressor.  The Board 
again notes that for the purposes of this appeal the 
Veteran's testimony regarding his combat experiences is 
accepted to be factually accurate; however, the question of 
whether the Veteran's described in-service experiences meet 
the criteria to support a PTSD diagnosis under the DSM-IV 
remains a questions requiring the expertise of a psychiatric 
professional.  The May 2008 VA psychiatric examiner reviewed 
the Veteran's claims file and considered the Veteran's in-
person account of his significant in-service experiences; the 
Veteran was given a full opportunity to present his account 
of pertinent in-service experiences when interviewed on the 
topic during the May 2008 VA PTSD examination.  Ultimately, 
the May 2008 VA psychiatric examiner found that "the veteran 
gives no clear report of a criterion A combat-related 
stressor, making his report of PTSD symptomatology generally 
irrelevant."  The examiner concluded that the Veteran "does 
show a pattern of symptom overreporting and malingering but 
clearly does not meet criteria for a diagnosis of 
posttraumatic stress disorder secondary to combat."

The examiner's rationale cites review of the claims file and 
interview of the Veteran, and the lengthy examination report 
presents a detailed inventory of the key findings leading to 
the examiner's conclusion.  The examiner diagnosed dysthymic 
disorder, briefly noted to be "unrelated to military 
service," and alcohol dependence in reported remission.  
PTSD was not found.

The May 2008 examination report's clear conclusion following 
review of the record and examination of the Veteran, from a 
competent psychiatric professional, is highly probative 
evidence indicating that the Veteran does not currently 
suffer from PTSD meeting the diagnostic requirements set 
forth in the DSM-IV.  The Board acknowledges that some prior 
VA treatment records have suggested the possibility of a PTSD 
diagnosis.  However, none of those reports addresses the DSM-
IV criteria or otherwise provides findings demonstrating 
satisfaction of the DSM-IV criteria.  The Board must find 
that the May 2008 VA examination report, focused specifically 
upon this question and thoroughly addressing the DSM-IV 
criteria, is the most probative evidence with regard to 
whether the Veteran currently has a confirmed diagnosis of 
PTSD meeting the DSM-IV criteria.

The Board also notes, significantly, that a prior VA 
psychiatric examination report dated in December 2003 reached 
essentially the same conclusions with regard to the questions 
at issue in this case; the December 2003 VA examiner found 
that the Veteran "does not meet diagnostic criteria for the 
diagnosis of PTSD either in terms of identified stressors or 
in terms of symptom presentation."

Thus, the Board finds that the Veteran does not currently 
have a confirmed diagnosis of PTSD meeting the DSM-IV 
criteria.  The Board must conclude that the preponderance of 
the evidence is against a finding that the Veteran currently 
suffers from PTSD.  The Board acknowledges the Veteran's 
belief that his psychiatric symptoms reflect service-related 
PTSD.  However, although the Veteran is competent to provide 
evidence regarding his history and symptomatology, as a 
layperson he is not competent to provide evidence diagnosing 
himself with PTSD meeting the DSM-IV criteria; the Board must 
rely upon the conclusions of medical experts regarding the 
diagnosis of PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this case, the preponderance of the competent 
evidence is to the effect that the Veteran is not currently 
diagnosed with PTSD.  Service connection cannot be 
established without a current diagnosis of the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Diabetes

The Veteran underwent a VA examination in association with 
this claim of entitlement to service connection for diabetes 
mellitus type-II in December 2003, and the corresponding 
report from the examiner specifically states the expert's 
conclusion that: 'I find no evidence of Diabetes Type II at 
this time.'  The report reflects that the examiner noted the 
Veteran's description of his own history of being diagnosed 
with diabetes in the past, but the examiner comments that 
'[t]he veteran is a very poor historian' specifically with 
regard to this history of diagnosis.  It is not clear whether 
the expert author of this report concludes that the veteran 
does not have any current diagnosis of diabetes at all, or 
whether the veteran might be diagnosed with diabetes but 
presents no current symptoms or manifestation at the present 
time.

The Veteran contends that he has brought his diabetes under 
control through treatment featuring diet and exercise, but 
that he nevertheless suffers from underlying chronic 
diabetes.  The Veteran has also presented a private medical 
report showing diagnostic test results which appear to 
indicate elevated glucose readings from June 2002.  
Significantly, this report was only added to the record in 
June 2004 and, thus, was not reviewed or addressed by the 
December 2003 VA examiner.  The June 2002 diagnostic testing 
report, however, does not expressly state a diagnosis of 
diabetes.  The Board is not competent to interpret this 
information to draw its own medical conclusion on the 
question, thus the Board remanded the matter in February 2007 
for a new VA examination.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

At the time of the February 2007 remand, the central 
diagnostic question in this case was made further unclear by 
the fact that multiple VA examination reports authored in 
association with other claims and involving physicians of 
different specialties refer to the Veteran as having 
diabetes, but without clear clinical confirmation beyond the 
notation of the word 'diabetes.'  The Board was unable to 
determine whether the other medical references to the 
Veteran's diabetes occur as the result of the Veteran's own 
relayed history or rather as competent diagnosis; there was 
thus no clear competent diagnosis of diabetes mellitus type-
II in the record, but there was notable suggestion that the 
Veteran may have had diabetes.  The Board's February 2007 
remand directed that a new VA examination was necessary to 
focus specific attention upon the question of whether there 
was any evidence of current diagnosis of diabetes, including 
whether the Veteran's medical history reflected a prior onset 
of diabetes that had since become well controlled.

The Veteran was afforded a new VA examination to address this 
issue on appeal in March 2008.  The examiner reviewed the 
claims file and examined the Veteran to inform his 
conclusions, and ultimately found that the Veteran cannot be 
diagnosed with diabetes.  The examiner explained that 
according to the literature a fasting glucose of 126 on two 
occasions or a non-fasting glucose over 200 on two occasions 
indicates diabetes.  A fasting glucose of 110 to 126 or a non 
fasting glucose greater than 140 but less than 200 is 
impaired glucose or glucose intolerance.  With consideration 
of the broad set of the Veteran's clinical testing results, 
the examiner found that the Veteran "has glucose 
intolerance, not diabetes mellitus type II."  This 
conclusion was drawn upon consideration of the Veteran's 
pertinent documented medical history in the claims file, as 
is discussed in detail in the March 2008 VA examination 
report.  The examiner applied the applicable diagnostic 
standards to consideration of all the Veteran's documented 
pertinent testing results in the claims file, including the 
June 2002 private medical report discussed above.

The Board observes that another private medical record dated 
in June 2002 includes an impression listed as "Glucose 
intolerance/diabetes mellitus" without further explanation.  
There is no clear discussion or verification of a specific 
pertinent diagnosis beyond this noted impression in this 
record that the Veteran could have glucose intolerance or 
diabetes mellitus.  The Board notes that the same doctor 
prepared a subsequent December 2002 private medical report 
which gave an assessment of simply "Glucose intolerance," 
with no suggestion the doctor perceived any possible diabetes 
mellitus diagnosis by that time.

The Board also notes that the Veteran has recently submitted 
VA treatment records from June 2009 that he believes support 
his claim.  These records include an optometry record 
referring to the Veteran as a diabetic, including with an 
impression of diabetes mellitus.  However, this optometry 
report does not appear to involve the medical specialty nor 
any attempt to clinically confirm the existence of diabetes; 
this report does not match the probative weight of the 
thorough and diagnostically focused March 2008 VA examination 
report.  Similarly, the June 2009 VA treatment record showing 
a physician's comment: "Everything is normal, diabetes well 
controlled" does not appear to contain any medical 
confirmation of actual evidence of a diabetic pathology.  
None of the references to the Veteran as a diabetic in the 
record contain any citation of clinical findings 
demonstrating diabetes, whereas the march 2008 VA examination 
report finding that the Veteran does not have diabetes 
features a highly thorough consideration of all the available 
clinical data and medical principles.

The determinative question is whether or not the Veteran has 
diabetes.  The Board believes that the March 2008 VA 
examination is highly probative and should be afforded more 
weight than clinical entries which refer to possible 
diabetes.  The March 2008 examination was conducted by a 
physician for the express purpose of determining whether a 
medical diagnosis of diabetes is warranted.  The examination 
included specialized lab tests as well as a medical 
examination to ascertain whether the Veteran suffers from 
related diabetic abnormalities.  Based on the examination 
results, and thorough review of the medical information 
contained in the claims file, the physician concluded that 
the Veteran did not suffer from diabetes.  Instead, the 
examination showed only glucose intolerance.  This 
examination was comprehensive and the detailed findings 
support the examiner's conclusion.

The Board finds that the Veteran does not currently have 
diabetes mellitus.  The Court has indicated that in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The examiner in March 2008 diagnosed 
the Veteran with glucose intolerance rather than diabetes, 
and provided an explanation for this diagnosis based upon lab 
test results.

While acknowledging the Veteran's belief that he is currently 
diagnosed with diabetes mellitus, it is well established that 
as a lay person, the Veteran is not considered capable of 
opining as to the nature or etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran 
is certainly competent to testify as to symptoms that are 
non-medical in nature; however, he is not competent to render 
a medical diagnosis or etiology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of 
lay diagnosis).  The only clear medical opinion in the file 
supported by a detailed rationale and laboratory results is 
provided by the VA examiner in March 2008.

Although the Veteran contends that he has diabetes mellitus, 
he has not been shown to possess the requisite training or 
credentials needed to make such diagnosis.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  No clinically confirmed diagnosis of 
diabetes mellitus is shown in the claims-file, and none of 
the suggestions of diabetes probatively match the weight of 
the clear and thorough analysis of the March 2008 VA 
examination report finding that the Veteran does not have a 
diagnosis of diabetes mellitus.  As the most probative 
evidence shows that there is no current clinical diagnosis, 
service connection must be denied.

With regard to the noted glucose intolerance, this is in the 
nature of a clinical finding and not a disease or disability 
for which compensation is awarded.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

As such, the Board finds that a preponderance of the evidence 
is against the claim for diabetes mellitus, type II.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Conclusion

The preponderance of the probative evidence weighs against 
finding that the Veteran currently suffers from a medically 
diagnosed pathology of either PTSD or diabetes mellitus.

In this decision, the Board finds that the March 2008 and May 
2008 VA examination reports are highly probative evidence 
with regard to the resolving the diagnostic questions 
concerning the alleged PTSD and diabetes mellitus for which 
service connection is sought.  The reports specifically 
document and address the Veteran's symptom complaints, 
discuss the documented medical history in the claims file, 
and present competent medical specialists' assessments of the 
correct diagnoses for the claimed symptoms to the extents 
pertinent to the claims.  These VA examination reports are 
informed by direct interview and medical inspection of the 
Veteran together with review of the claims file; the reports 
cite clinical information and medical principles to provide 
an adequate rationale for the diagnostic conclusions 
presented.

The Board has reviewed the entirety of the evidence of 
record, including other medical records, but finds that there 
is no other evidence of record which probatively contradicts 
the diagnostic findings presented in the highly probative 
evidence discussed above with regard to the issues on appeal.  
The Board finds that none of the information in the other 
medical records otherwise pertinently contradict the 
conclusions or cited rationales of the VA medical opinions 
discussed above.

The Board acknowledges the Veteran's own contentions, and 
third party lay statements, supporting his belief that he 
currently suffers from PTSD and diabetes mellitus related to 
his military service.  Lay testimony is not competent to 
offer an opinion that requires specialized training, such as 
the specific clinical diagnosis of diabetes mellitus or of 
PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

The Board finds that the lay testimony in this case is 
competent to present testimony identifying when the Veteran 
experienced certain symptoms which may be related to the 
claimed disabilities on appeal.  However, the lay testimony 
is not competent to establish a specialized medical 
determination such as the specific diagnosis of PTSD or 
diabetes mellitus.  Even considering the lay testimony with 
regard to the matters it is competent to address, the most 
probative evidence weighs against the claims of entitlement 
to service connection in this case.  Competent medical 
evidence is required to establish a specific current 
diagnosis such as PTSD or diabetes mellitus.  In this case, 
the Board finds that the preponderance of the probative 
evidence of record weighs against finding that the Veteran is 
currently diagnosed with either disability.

In this case, the most competent evidence shows that the 
Veteran is not diagnosed with either PTSD nor with diabetes 
mellitus.  Therefore, the Board finds that the preponderance 
of the evidence is against the Veteran's claims of 
entitlement to service connection for PTSD and for diabetes 
mellitus.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Service connection is not warranted for either PTSD nor for 
diabetes mellitus type-II.  To these extents, the appeal is 
denied.


REMAND

There is competent psychiatric evidence that the Veteran has 
been  diagnosed with dysthymic disorder and with generalized 
anxiety disorder.  A statement from a private psychiatrist 
dated in September 2004 opines that both diagnoses "are 
related to his military service" without additional 
discussion of the claims file or an analytical rationale.  
There are also indications, including in the recent May 2008 
VA examination report, that the Veteran may have a diagnosed 
alcohol dependence disorder.  A December 2003 VA psychiatric 
examination report additionally diagnoses the Veteran with 
depression.

The Board acknowledges that the Veteran has claimed service 
connection specifically for PTSD.  However, the Court of 
Appeals for Veterans Claims (Court) recently found that the 
use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) 
indicates that a single claim can encompass more than one 
condition and that an appellant can reasonably expect that 
alternative current conditions within the scope of the filed 
claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).

As there is evidence that the Veteran may have a number of 
possible acquired psychiatric diagnosis other than PTSD, and 
as at least the Veteran's possible dysthymic disorder and 
generalized anxiety disorder manifest in the same symptoms 
for which he seeks benefits for PTSD, the Board believes that 
the issue of entitlement to service connection for an 
acquired psychiatric disability, other than PTSD, is 
encompassed within the scope of the Veteran's PTSD claim on 
appeal.  The Board also finds that the record does not 
contain sufficient medical evidence to decide the claim of 
entitlement to service-connected for an acquired psychiatric 
disability, other than PTSD.  The recent VA examination 
report of record, for instance, does not directly and clearly 
address whether the Veteran is currently diagnosed with 
generalized anxiety disorder and whether such a diagnosis is 
at least as likely as not caused or aggravated by the 
Veteran's military service.

The Board notes that the recent May 2008 VA examination 
report of record contains some comment on the etiology of 
diagnosed dysthymic disorder without directing the focus of 
the report's analysis to that question.  The May 2008 VA 
examination report does not contain any significant 
discussion nor diagnosis of a generalized anxiety disorder.  
Thus, there are conflicting indications as to whether the 
Veteran currently suffers from generalized anxiety disorder, 
with no clarifying resolution competent to resolve the 
question; there are also conflicting indications as to 
whether any current dysthymic disorder, depression, or 
anxiety disorder may be related to the Veteran's service.

In this case, the Board believes that a VA examination 
addressing the questions pertinent to the issue of 
entitlement to service connection for an acquired psychiatric 
disability other than PTSD is warranted, and appellate review 
may not proceed prior to providing the Veteran with an 
opportunity for such an examination.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

2.  The Veteran should be scheduled for an 
appropriate VA psychiatric examination to 
determine the nature and etiology of any 
current acquired psychiatric diagnosis, 
excluding PTSD, to include dysthymic 
disorder, depression, or generalized 
anxiety disorder.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a) Please identify all currently 
diagnosed chronic acquired psychiatric 
disabilities found in this Veteran.  
Please specifically address whether the 
Veteran is currently diagnosed with 
dysthymic disorder, depression, and 
generalized anxiety disorder.  If the 
examiner finds that any of these 
diagnoses are not currently found in 
the Veteran, the examiner is asked to 
explain this finding while addressing 
the prior psychiatric reports of record 
that indicate these diagnoses in the 
past.

b) For each identified chronic acquired 
psychiatric disability diagnosed in 
responding to the above, please clearly 
state whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the disability was 
manifested during service or otherwise 
caused by the Veteran's service.  A 
rationale for the opinion(s) should be 
furnished. 

3.  After completion of the above, the 
RO/AMC should review the expanded record, 
to include all additional evidence 
received since the statement of the case, 
and readjudicate the issue remaining on 
appeal.  If the issue on appeal remains 
denied, the RO/AMC should furnish the 
Veteran with an appropriate supplemental 
statement of the case and the case should 
be returned to the Board after the Veteran 
is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


